Citation Nr: 0018313	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-21 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for postoperative residuals of herniated discs at L3-4 and 
L4-5 with lumbar spondylosis.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 to February 
1975.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
postoperative residuals of herniated discs at L3-4 and L4-5 
with lumbar spondylosis, for which a 40 percent evaluation 
was assigned.  

REMAND

The April 1996 rating decision on appeal granted service 
connection for postoperative residuals of herniated discs at 
L3-4 and L4-5 with lumbar spondylosis and assigned a 40 
percent evaluation, effective as of December 1995.  The 
veteran disagreed with the assignment of the 40 percent 
evaluation, and this appeal ensued. 

The veteran's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code 5293.  This 
provision provides a 40 percent evaluation for severe 
intervertebral disc syndrome, featuring recurring attacks 
with intermittent relief.  A 60 percent evaluation is 
contemplated with findings of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999). 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45 (1999), the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain and/or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  See VAOPGCPREC 36-97, 63 Fed.Reg. 31,262 (1998) 
(stating that 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under Diagnostic Code 5293). 

In this case, the veteran has been afforded several VA 
examinations in connection with his claim concerning the 
propriety of the initial 40 percent evaluation for his low 
back disability.  While examiners tested the veteran's range 
of motion of the lumbar spine, none adequately assessed 
functional loss due to pain and weakness as required under 
38 C.F.R. §§ 4.40 and 4.45.  Moreover, these reports did not 
include testing to identify the extent of any incoordination, 
weakened movement or excess fatigability on use.  Under these 
circumstances, the Board is of the opinion that the veteran 
should be afforded an additional VA examination to adequately 
assess the level of functional loss due to pain and weakness.  

The clinical evidence reflects that the veteran suffers from 
significant pain and paresthesias of the left lower 
extremity, and that he appeared to several VA examinations in 
a wheelchair.  However, it is unclear to what extent these 
problems are related to his service-connected low back 
disability as opposed to his nonservice-connected vascular 
claudication and diabetic peripheral neuropathy.  Therefore, 
the VA examiner should, to the extent possible, distinguish 
symptoms attributable to the veteran's service-connected low 
back disability from other nonservice-connected disorders.  
If the examiner is not able to distinguish the 
symptoms/degree of impairment due to his low back disability 
from his other disorders, the RO should consider the decision 
of Mittleider v. West, 11 Vet. App. 181 (1998) (prescribing 
that, under such circumstances, the reasonable doubt doctrine 
dictates that all psychiatric symptoms be attributed to the 
service-connected disability) in the adjudication of the 
claim.  Finally, the examiner should also comment as to the 
degree of interference with ordinary activities, including 
the ability to obtain and maintain gainful employment, caused 
solely by the veteran's service-connected low back 
disability, as distinguished from any nonservice-connected 
disorders.

As a final note, the Board notes that the issue has been 
mischaracterized as a claim for an "increased rating" for 
postoperative residuals of herniated discs at L3-4 and L4-5 
with lumbar spondylosis, without consideration of the rule 
articulated in Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted that there is a "distinction between an 
original rating and a claim for an increased rating" and that 
this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  The Court in Fenderson held 
that the rule set forth in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), which states that, where an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern, did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection.  Fenderson, 12 Vet. App. 
at 126.  Instead, the Court held that, where a veteran 
appealed the initial rating assigned for a disability, 
"staged" ratings could be assigned for separate periods of 
time based on the facts found.  Id. at 126.  The Court stated 
that this distinction may be important in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous.  Id.  Thus, the 
Board requests that the RO consider whether "staged ratings" 
are appropriate for the veteran's postoperative residuals of 
herniated discs at L3-4 and L4-5 with lumbar spondylosis from 
the effective date of service connection to the present, with 
consideration of all relevant evidence during that period.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the nature, 
severity and manifestations of his 
service-connected postoperative residuals 
of herniated discs at L3-4 and L4-5 with 
lumbar spondylosis.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, but should include range 
of motion studies of the lumbar spine.  
In accordance with DeLuca, supra, the 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner is 
requested to express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  

The examiner should state whether the 
veteran's low back disability is 
manifested by pronounced intervertebral 
disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, with little 
intermittent relief.  The examiner should 
also comment as to which of the veteran's 
symptomatology is attributable to his 
service-connected low back disability as 
opposed to any nonservice-connected 
condition(s).  If it is impossible to 
distinguish the symptomatology and/or 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  On the 
basis of both current examination 
findings and a thorough review of all 
records in the claims files, the examiner 
should express an opinion regarding the 
effect of the veteran's low back 
disability on his ability to work.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.

3.  The RO should then readjudicate the 
veteran's claim for an initial evaluation 
in excess of 40 percent for postoperative 
residuals of herniated discs at L3-4 and 
L4-5 with lumbar spondylosis, in light of 
all pertinent evidence and all applicable 
laws, regulations, and case law, 
including the provisions of 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, supra, where 
applicable.  In so doing, the RO should 
give consideration to the assignment of 
"staged ratings," in accordance with the 
principles set out in Fenderson v. West, 
12 Vet. App. 119 (1999).  

4.  If the determination of this claim 
remains adverse to the veteran, he should 
be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




